Filed 4/6/15 P. v. Chavez CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H041435
                                                                    (Santa Cruz County
         Plaintiff and Respondent,                                   Super. Ct. No. F26660)

         v.

MIGUEL CHAVEZ,

         Defendant and Appellant.


         Defendant Miguel Chavez pleaded guilty to felony methamphetamine possession
(Health & Saf. Code, § 11377, subd. (a)) and no contest to resisting arrest (Pen. Code, §
148, subd. (a)(1)).1 The court deferred entry of judgment for the felony (§ 1000 et seq.)
and placed defendant on misdemeanor probation for the other offense. Upon defendant’s
timely appeal, we appointed counsel to represent him in this court. Appellate counsel
filed a brief stating the case and facts but raising no issues. We notified defendant of his
right to submit written argument on his own behalf and received no response.
         We have reviewed the entire record to determine if there are any arguable
appellate issues. (People v. Wende (1979) 25 Cal.3d 436, 440-441.) We include here a
brief description of the facts and procedural history of the case, and the convictions and
punishment imposed. (People v. Kelly (2006) 40 Cal.4th 106, 123-124.)
         An order deferring entry of judgment is not appealable. (People v. Mazurette
(2001) 24 Cal.4th 789, 794-795.) However, because this is “a criminal action in which a

         1
              Unspecified statutory references are to the Penal Code.
misdemeanor or infraction is charged in conjunction with a felony” (§ 691, subd. (f)), this
is a felony case and the order granting misdemeanor probation is properly before this
court. (§§ 1235, subd. (b) [stating appeals in a “felony case,” as defined in § 691, are to
the court of appeal]; 1237, subd. (a) [defendant may appeal “order granting probation”].)
                          I.    TRIAL COURT PROCEEDINGS
       California Wildlife Officer Jacob Juarez testified at defendant’s preliminary
examination that while patrolling the Pajaro River in Watsonville in April 2014, Juarez
saw a crudely built shack built on government property. He saw three individuals
(including defendant) loitering about 60 feet from the encampment. Juarez asked the
individuals to come to the top of a levee where he was standing so he could determine
whether they were associated with the shack. When Juarez asked if defendant had any
weapons, defendant admitted he had a knife in one of his pockets. Juarez patted down
defendant, removed the knife, and felt a small, hard object that he thought might be
another knife. When Juarez removed that small object he discovered it was a vial
containing a white crystalline substance Juarez suspected was methamphetamine. Juarez
decided to arrest defendant but when he tried to handcuff him defendant broke free and
ran away. Juarez used his taser four times to stop defendant from fleeing.
       Defendant moved before the preliminary hearing to suppress the evidence
obtained during Juarez’s search (§ 1538.5), which the magistrate denied. Defendant was
held to answer and was charged by information with felony possession of a controlled
substance (Health & Saf. Code, § 11377, subd. (a)) and resisting arrest (§ 148, subd.
(a)(1)). The information also alleged a prior serious or violent felony conviction (§ 667,
subd. (b)), and ineligibility for a county jail sentence due to a prior serious or violent
felony conviction (§ 1170, subd. (h)(3)).
       Defendant moved to set aside the information (§ 995), arguing that the pat search
was an unreasonable search and seizure. The court denied the motion. Defendant
thereafter pleaded guilty to possession of methamphetamine and the court granted the
                                               2
prosecutor’s motion to defer entry of judgment on that count for 18 months, pending
completion of a drug treatment program. (§ 1000 et seq.) Defendant pleaded no contest
to misdemeanor resisting arrest and the court suspended imposition of sentence for two
years and placed defendant on informal probation. A condition requiring two days jail
was deemed served based on defendant’s presentence custody credits.
      We have reviewed the entire record and find no arguable issue.
                                 II.   DISPOSITION
      The order granting misdemeanor probation is affirmed.




                                           3
                               ____________________________________
                               Grover, J.




WE CONCUR:




____________________________
Rushing, P.J.




____________________________
Márquez, J.